Citation Nr: 0618562	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  02-03 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Eva Y. Xu, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The veteran had active service from December 1941 to October 
1942 and from February 1945 to November 1945.  He was a 
prisoner of war (POW) from May 10, 1942, to October 2, 1942.  
He died in April 1993.  The appellant is his surviving 
spouse.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA). 

In February 2003, the Board issued a decision which denied 
the appellant's claim.  The appellant appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2005, the Court issued a decision that set 
aside the February 2003 Board decision and remanded the 
matter on appeal for readjudication consistent with the 
Court's decision.  In November 2005, the Board referred the 
case to the Veterans Health Administration (VHA) for an 
advisory medical opinion.


FINDINGS OF FACT

1.  The veteran died in April 1993 at the age of 69.

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  Chronic obstructive pulmonary disease (COPD) was 
certified as the cause of death on the veteran's death 
certificate.

4.  The veteran's COPD was not incurred in or aggravated by 
active service; and no disease that caused or contributed to 
cause the veteran's death is shown to have been related to 
his service.
5.  A service-connected disability did not cause or 
contribute to cause the veteran's death. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1154, 1310, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).
Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  With regard to the issue 
decided herein, the initial adjudication in July 2000 
preceded enactment of the VCAA.  The appellant was provided 
content-complying notice by letter in July 2001.  She was 
given ample time to respond.  Thereafter, the claim was 
readjudicated.  See December 2001 Supplemental Statement of 
the Case (SSOC).  

The July 2001 letter explained the evidence necessary to 
substantiate the claim, the evidence VA was responsible for 
providing, and the evidence the appellant was responsible for 
providing.  Although the July 2001 letter did not 
specifically inform the appellant to submit any pertinent 
evidence in her possession, it informed her of the evidence 
required to substantiate her claim and that she should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on her behalf.  
The appellant has had ample opportunity to respond.  While 
the appellant was not advised of the criteria governing 
effective dates of awards, she is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)).  This is because the Board concludes 
below that the preponderance of the evidence is against the 
claim of service connection for the cause of the veteran's 
death; therefore, any questions as to the appropriate 
effective date to be assigned are moot.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including service medical  
records and VA medical records) has been secured.  
Furthermore, in November 2005 the Board sought a VHA medical 
advisory opinion from a pulmonologist.  In a January 2006 
letter, the Board notified the appellant and her attorney 
representative of the opinion and provided her with a copy.  
She was notified that she had 60 days to submit any 
additional evidence or argument in support of her claim; 
thereafter, her representative attorney submitted additional 
argument in February 2006.  The Board is satisfied that 
evidentiary development is complete; VA's duties to notify 
and assist are met.  It is not prejudicial to the appellant 
for the Board to proceed with appellate review.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Factual Background

The veteran had active service from December 1941 to October 
1942 and from February 1945 to November 1945.  He was a 
prisoner of war (POW) from May 10, 1942, to October 2, 1942.

Service records dated in November 1945 show the veteran 
reported he incurred no wounds or illnesses during the period 
from December 8, 1941, to his return to military control. 

In his June 1953 application for VA benefits he requested 
service connection for malaria, dysentery, and skin 
disorders.  In an August 1953 report Dr. E.S.S. noted the 
veteran had been seen in October 1943, when he demonstrated 
symptoms compatible with malaria and exfoliative dermatitis.  

In October 1954, the Board denied service connection for 
malaria, dysentery, and skin disease. 

In an April 1972 private medical report, Dr. B.T.J. provided 
diagnoses of minimal pulmonary tuberculosis, old left base 
pleuritis, and chronic malaria.  It was noted that the 
diagnoses of minimal pulmonary tuberculosis and old left base 
pleuritis were based upon an April 1972 x-ray examination.  

A March 1983 VA clinical record notes that the veteran smoked 
one-half of a pack of cigarettes a day.
A VA former POW examination in January 1985 produced 
diagnoses which included pulmonary scarring at the right 
upper lobe and pulmonary emphysema. 

In decisions in October 1985 and June 1988, the Board denied 
service connection for pulmonary tuberculosis, malaria, skin 
disease, left foot fracture, forehead laceration, deafness, 
hyperopic compound astigmatism, dysentery, and avitaminosis 
or malnutrition with anemia.

Private medical records dated in November and December 1988 
included diagnoses of COPD and emphysema.  Records dated in 
August 1990 included diagnoses of chronic bronchitis, 
pulmonary emphysema, and atherosclerotic aorta.  Hospital 
records dated in April 1993 included final diagnoses of COPD 
and emphysema.  X-ray examination in April 1993 revealed 
bilateral pulmonary emphysema.

The veteran died in April 1993 at the age of 69.  Chronic 
obstructive pulmonary disease (COPD) was certified as the 
cause of death.  The veteran's death was certified by Dr. L. 
M., a private physician.

On September 1, 1998, the RO received the appellant's 
application for VA service-connected death benefits.  In 
support of her claim she submitted documents including an 
apparently amended death certificate indicating the veteran's 
immediate cause of death had been cardiac failure with an 
underlying cause of death as COPD.

In a February 1999 private medical report, Dr. L.M. noted he 
had certified the veteran's cause of death as COPD based upon 
clinical hospital findings and physical examination.  It was 
also noted that he practiced family medicine at an outpatient 
clinic.

In a July 1999 affidavit, P.J.A. stated he had known the 
veteran since April 1942, including during his incarceration 
as a POW.  He stated he had observed the veteran with 
respiratory diseases or tuberculosis which were characterized 
by symptoms including chronic difficulty breathing.  In a 
June 2001 affidavit P.J.A. stated the veteran had suffered 
from various ailments during his incarceration due to the 
sub-human conditions in the prison camp.  It was noted that 
the detainees had smoked handmade cigarettes made from 
available dry leaves, such as papaya, banana, and guava, 
because of the sight and smell of mass burials.

In September 2001 the RO received a report from Dr. L.M. that 
included a summary of the findings of the available medical 
reports and the information provided by P.J.A.  It was noted 
that the veteran's immediate family members had reported he 
had served on the mass burial detail during his entire prison 
confinement and that he showed recurrent pulmonary ailments 
in mild form from the time of his release from prison in 1943 
until he was positively diagnosed with COPD in 1988.  Dr. 
L.M. opined: "The continuous inhalation of the toxic air 
coming from the decaying bodies by [the veteran] caused the 
infection of his pulmonary tract that slowly deteriorated to 
the COPD which was the ultimate cause of his death."  The 
physician noted, in essence, that considering the medical 
evidence of record and that the veteran would not have sought 
or received treatment for mild pulmonary ailments it was "a 
medical CERTAINTY (100%) that [his COPD] was acquired in the 
prison camp."  It was also noted that "the fact that the 
veteran smoked cigarettes after his release from the prison 
camp did not help in preventing the deterioration of the 
early mild symptoms of COPD," but that smoking cigarettes 
was a habit the veteran acquired in the prison camp to 
protect his senses from the "obfuscating" and toxic smell of 
decaying human bodies.

In a September 2001 VA medical opinion a staff pulmonologist 
stated the claim by Dr. L.M. that the veteran's COPD was due 
to his POW experience was without basis.  It was noted that 
the most common cause of COPD was cigarette smoking, but that 
prolonged exposure to industrial pollutants like vehicle 
emissions and indoor pollutants like wood smoke could 
probably cause COPD, as could an Alpha 1 anti-trypsin 
deficiency which was a genetic disorder.
In her February 2002 substantive appeal the appellant 
reiterated her claim and asserted, in essence, that the 
denial of her claim had been erroneous in assessing the 
probative value of the evidence of record.  It was further 
noted that Dr. L.M., in fact, had specialized training in 
respiratory ailments as these were common diseases in the 
Philippines.

A statement from Dr. N.F. received in September 2005 notes 
that the veteran served on burial detail as a POW.  During 
this time, he smoked cigarettes made from dry leaves in order 
to mask the smell of decaying bodies.  Dr. N.F. stated that 
COPD is most commonly caused by tobacco smoke, but other 
noxious agents (including certain particles and gases, 
chemicals and fumes, outdoor and indoor air pollution, and 
recurrent respiratory tract infections) have been implicated.  
He added, "Although tobacco exposure was not specifically 
mentioned, combustion from cigarette smoke of any possible 
composition could possibly yield vaporized chemicals and 
particulates from main stream and side stream smoke which may 
contain irritants as well as carcinogens."  Dr. N.F. further 
stated: "Since the development of COPD relates to cumulative 
exposure to noxious agents in the presence of host genetic 
factors, it is possible from his historical background to 
understand why [the veteran] developed COPD".

Pursuant to the Board's referral of this case for a VHA 
medical opinion, a VA pulmonologist reviewed the veteran's 
claims folder in December 2005, including the service medical 
records, and answered the following questions posed by the 
Board: 1. What is the probable etiology of the veteran's 
COPD?  2. Specifically, is it at least as likely as not (50% 
or better likelihood or less than 50%) that the veteran's 
fatal COPD was etiologically related to his smoking of 
papaya, banana, or guava leaves during service or to any 
other incident of service?  The pulmonologist was requested 
to comment specifically on the private medical opinions by 
Drs. L.M. and N.F.  

After reviewing the veteran's claims folder, the VA Section 
Chief of Pulmonary Medicine opined:

In regard to question one, the etiology 
of the [veteran's] COPD is most likely 
multi-factorial, but the major factor is 
most likely his long history of cigarette 
smoking.  Cigarette smoking is the most 
important risk factor for COPD.  The 
exact quantity and duration of the 
[veteran's] smoking in uncertain based on 
the record provided, but the written note 
from 1983 does indicate that he smoked 
approximately one-half a pack of 
cigarettes per day.  Other potential risk 
factors for [the veteran] would be 
exposure to indoor and outdoor air 
pollution, a possible genetic 
predisposition, a history of exposure to 
occupational dust or chemicals, and 
possibly a history of previous 
respiratory infections.  Based on the 
data provided, I believe the most likely 
etiology of the [veteran's] COPD is a 
long history of cigarette smoking over 
many years.

In regards to question two, I believe 
that it is unlikely (less than 50% 
probability) that the [veteran's] COPD 
was primarily related to his smoking of 
papaya, banana, or guava leaves during 
his military service and POW confinement.  
Although this exposure could certainly 
cause signs and symptoms consistent with 
bronchitis during this time period, I 
think this relatively short duration of 
exposure (5 months) would be unlikely to 
result in the development of moderate to 
severe COPD 40 to 50 years later.  The 
development of COPD is related to the 
quantity and intensity of exposure to 
either cigarette smoke or other 
particulate matter.  Exposure to 
environmental irritants, fumes or vapors 
such as described in his POW confinement 
could potentially cause COPD if the 
exposures were significantly intense and 
prolonged, but the description of the 
environment provided does not seem to 
satisfy these criteria for a 
significantly intense and prolonged 
exposure.  Based on the description 
provided, I would think it unlikely that 
this 5 month exposure to leaves, smoke, 
or other environmental odors would lead 
to a severe deterioration in lung 
function many years later.

In regard to the prior medical opinions, 
I believe that the statement "it is a 
medical certainty that his COPD was 
acquired in the prison camp" is a 
statement that cannot be supported by the 
data which is provided.  The opinion by a 
second physician indicating that the 
above statement was "without basis" is 
an appropriate conclusion.

The pulmonologist concluded that it was unlikely (less than a 
50 percent possibility) that the veteran's development of 
significant COPD was related to his relatively short exposure 
to leaf smoke and other fumes during his POW confinement of 
five months.  He opined that such exposure would not have 
been of sufficient intensity or duration to have resulted in 
severe COPD many years later.  Rather, it was more likely 
that the veteran's COPD was caused by many years of cigarette 
smoking and possibly other unrecognized risk factors 
following his military service.




Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

In addition, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Pertinent case law provides, however, that 38 U.S.C.A. § 
1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
veteran is required to meet his evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

Following a review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.

The veteran's death certificate shows that the cause of death 
was COPD.  (The appellant submitted an apparently amended 
death certificate in September 1998 that shows an immediate 
cause of death of cardiac failure and an underlying cause of 
death of COPD.  However, a February 1999 medical report from 
Dr. L.M. notes that he certified the veteran's cause of death 
as COPD based upon clinical hospital findings and physical 
examination.)

The veteran's service medical records are negative for 
evidence of COPD.  In addition, the contemporaneous medical 
evidence of record is negative for the presence of COPD until 
many years after the veteran's military service.  

Moreover, following a review of the veteran's claims folder 
in December 2005, a VA Section Chief of Pulmonary Medicine 
opined that there was no evidence that the veteran's COPD is 
related to his military service.  The VA pulmonologist opined 
that the veteran's development of COPD was most likely due to 
his long post-service history of (tobacco) cigarette smoking; 
he did not find that the veteran's fatal COPD was due to 
smoking of papaya, banana, or guava leaves during his POW 
confinement, as alleged by the appellant.  The VA physician 
specified reasons for those conclusions, including the short 
(five month) duration of exposure, and framed his conclusions 
in terms of medical certainty, as noted above. 

The Board finds the December 2005 opinion more persuasive 
than those provided by Dr. L.M. in September 2001 and Dr. 
N.F. in September 2005.  First, Dr. L.M. stated that it was a 
medical certainty that the veteran's continuous inhalation of 
toxic air coming from decaying bodies caused a pulmonary 
infection that slowly deteriorated to the veteran's fatal 
COPD.  However, this opinion is not supported by the evidence 
of record, which does not show that the veteran developed a 
pulmonary infection during or shortly after his military 
service.  Instead, the evidence of record shows the 
development of pulmonary disability decades after the 
veteran's discharge from service.  In addition, Dr. N.F. 
stated that although the veteran's tobacco exposure was not 
specifically mentioned, combustion from cigarette smoke of 
any possible composition could possibly yield vaporized 
chemicals and particulates from main stream and side stream 
smoke which may contain irritants as well as carcinogens.  
The opinion is speculative in nature.  The Court has held 
that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

(Parenthetically, the Board notes that there is no evidence 
that the veteran's tobacco use began during his military 
service.  In the case at hand, even if such evidence were of 
record, any claim for service connection for the cause of the 
veteran's death on the basis that such death resulted from an 
injury or disease attributable to the use of tobacco products 
during military service would have to be denied as a matter 
of law.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; Kane v. 
Principi, 17 Vet. App. 97 (2003).)

As the preponderance of the evidence is against this claim, 
it must be denied.  






ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


